Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 and 11 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Howard” US 20100135618 A1.
	Regarding claim 1, Howard teaches a connector for securing a fiber optic ferrule 20 to an optical transceiver component (see figs, 1-18 and pa. 0035) comprising 
a main body (see at least figs. 1, 5 and 18 , i.e., 74 as main body); two laterally extending portions on opposing sides of the main body (clearly shown in at least fig. 18); 
a pair of engagers (latches) extending downward from the laterally extending portions on opposite sides of the main body (clearly shown in at least figs. 18 and 3/5 an upward facing surface (clearly shown in at least fig. 3 below) to engage a portion of the optical transceiver component  (see figs. 1-7 item(s)  80/20 as transceiver component(s) ); 


    PNG
    media_image1.png
    567
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    605
    media_image2.png
    Greyscale

a pair of tabs (see fig. 18, tabs 78), one of the pair of tabs aligned with a respective one of the pair of latches 70, 72 (clearly shown in at least fig. 18), each of the pair of the tabs 78 extending upward from one of the laterally extending portions and away from the latches 70.72  (clearly shown in at least fig. 18); and an opening in the connector for receiving the fiber optic ferrule 20, the opening defined at least in portion by the main body and the pair of latches (clearly shown in at least figs. 3-7).
                However, Howard does not explicitly cites that the above engagers are latches. It is obvious/well-known to those of ordinary skill in the art that engaging projections for engaging and holding a ferrule is/known as latching mechanism since such mechanism is designed to firmly hold a component firmly in place (clearly shown in at least figs. 3-7)..

Howard further teaches:

    PNG
    media_image3.png
    319
    608
    media_image3.png
    Greyscale

2. The apparatus according to claim 1, wherein each of the pair of latches has a receptacle to receive a portion of the fiber optic ferrule therein (clearly shown in at least figs. 2-3 and 16).  
3. The apparatus according to claim 2, wherein the receptacle in each of the pair of latches is a groove to receive an elongated shoulder of the fiber optic ferrule therein (clearly shown in at least figs. 2-3 and 16)

    PNG
    media_image4.png
    298
    386
    media_image4.png
    Greyscale

4. The connector according to claim 1, wherein the main body is formed from a single mold and from a single material (clearly shown in at least figs. 1, as the main body is a single piece/mold material’ note also that the limitation is a matter of obviousness, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, so as to easily integrate pertinent components of the main body with less costs).  

“...The optical component portion 80 also has projections 88 that engage at least a 
portion of the first projection 70 and second projection 72 to tightly hold the 
adapter 60 on the optical component portion 80.”).  


6. The connector according to claim 1, wherein the main body has an upper portion including a front end and a lower portion extending from the upper portion toward the opening see figs. 1-7, col. 4, 4th parag.; notes also that though this limitation is taught, nonetheless, 
the functional recitation that *** has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means” for performing the specified function, as set forth 35 U.S.C. 112,6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 0G. 279.)  

7. The connector according to claim 6, wherein the lower portion of the main body includes a front face recessed relative to the front end (see at least figs. 1-7).  

With regard to claims 8 and 10, however, Howard does not explicitly teach wherein the laterally extending portions are dimensioned to flex when the pair of tabs are squeezed or when the latches engage one or more openings of the optical transceiver; an elastic element disposed underneath the main body. Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, so as to easily integrate pertinent components of the main 
.  
Regarding claim 12, Howard teaches a connector for securing a fiber optic ferrule to an optical transceiver component (see analogous teachings presented in rejection of claim 1 and figs, 1-18 and pa. 0035 )  comprising: a main body (see at least figs. 1, 5 and 18 , i.e., 74 as main body); two laterally extending portions disposed on the main body, the two laterally extending portions extending away from one another and the main body (clearly shown in at least fig. 18); a pair of latches 70, 72, one of the pair of latches extending downward from the each of the laterally extending portions on opposite sides of the main body (clearly shown in at least figs. 3-7, 18), the distal ends of each of the pair of latches 70, 72 having an upward facing surface an upward facing surface (clearly shown in at least fig. 3, above) to engage a portion of the optical transceiver component  (see figs. 1-7 item(s)  80/20 as transceiver component(s) 80/20); 14a pair of tabs, one of the pair of tabs aligned with a respective one of the pair of latches (clearly shown in at least fig. 18), each of the pair of tabs extending upward from one of the laterally extending portions and away from the latches; and an opening in the connector for receiving the fiber optic ferrule 20 (clearly shown in at least fig. 18), the 7).
                 However, Howard does not explicitly cites that the above engagers are latches. It is obvious/well-known to those of ordinary skill in the art that engaging projections for engaging and holding a ferrule is/known as latching mechanism since such mechanism is designed to firmly hold a component firmly in place.

 Response to Argument and Amendments
 	
Applicant’s argument filed on 9/1/21 have been fully considered but they are not persuasive. 
Applicant asserts that ‘applicant also amended claims 1 and 12 to include that the upward facing surface is to engage a portion of the optical transceiver component. The surfaces pointed to by the Examiner are to engage the fiber optic ferrule 20. Elements 76 are side projections to engage the ferrule. Element 52 is a portion of the ferrule and not the adapter’. The Examiner responds that the scope of the claim is broad and the examiner has modified his interpretation of the claimed invention, as stated and illustrated above, based on the applicant’s amendment.  Thus, Applicant is kindly advised to appropriately narrow the scope of the invention by incorporating physical with relevant functional difference(s) between the claimed invention and the prior art to overcome the teachings of the prior art. 


THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883